DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 11, 15, and 19 are objected to because of the following informalities:  “entry and” in claim 2, line 17 should be amended to recite –entry, and--; “entry wherein” in each of claim 2, line 18 and claim 19, lines 12 and 55 should be –entry, wherein--; “base and” in each of claim 2, line 19 and claim 19, lines 13 and 56 should be –base, and--; “coplanar and” in claim 11, lines 13-14 should be –coplanar, and--; “housecat and” in claim 15, line 3 should be –housecat, and--; “deck each” and “deck respectively” in claim 19, lines 44 and 45-46, respectively, should be –deck, each—and –deck, respectively--, respectively; “respectively and” in claim 19, line 51 should be –respectively, and--; .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 9-11, 13-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9, 15, and 19 each recite “a housecat” in lines 18-19, 19, and 29 of claim 2; line 6 of claim 9; line 3 of claim 15; and lines 12, 56, 60, and 66 of claim 19. While the Examiner agrees with Applicant that “a housecat” is an animal that does not comprise patentable subject matter, the limitations are indefinite because it is unclear as to whether they refer to the previously-recited housecat in the preamble of the claims, or to a different, e.g., second, housecat. See Rem. 11.
Re Claim 2, it is unclear as to what “device of claim 2 1” in line 1 refers. As best understood, the claim will be interpreted to refer to claim 2.
Re Claim 11, it is unclear as to whether “a plurality of perforations” in line 16 refers to the same plurality of perforations previously recited in lines 3-4. As Applicant’s invention is best understood, the second recitation of “a plurality of perforations” is interpreted to be the same as the first-recited “a plurality of perforations.”
Claims 3, 7, 10, 13, and 14 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, U.S. Patent Application Publication No. 2002/0000205 A1, in view of Kiera, U.S. Patent No. 5,806,461 (submitted by Applicants on IDS filed 3/6/2019), and Ryo, JP 2013-116060 (English-language translation provided on PTO-892).
Re Claim 2, Yamamoto teaches a device collecting litter from a housecat, comprising:
A base (11, 15, 17), the base having catches (surfaces of 17a that contact 20c; see figure 4) therein adapted to receive litter (see id. and paragraph [0114]);
A walkway (20; see, e.g., figures 3, 4, and 6 and paragraph [0095], disclosing that the cat steps on the walkway) upon the base (see figure 4), the walkway see id., figure 1, and paragraph [0095]), the deck having a plurality of perforations (20b) adapted to pass litter therethrough (see id.) and paragraph [0114]); and
A lid (35) over the walkway and upon the base (see figure 6 and paragraph [0129]), the lid having an entry adapted to admit a cat into the device (see id.);
The walkway having an oval shape (see figure 2);
 The walkway commencing near the entry. See id. and figure 6, noting that the walkway “commenc[es],” i.e., begins, near the entry.
Yamamoto does not teach the walkway having a U shape; first, second, and third walls as claimed; or first, second, and third decks, as claimed.
Kiera, similarly directed to a device collecting litter from a housecat, comprising: a base (50) adapted to receive litter; a walkway (31, 30) upon the base (see figure 2), the walkway having a perforated deck (31), the deck having a plurality of perforations adapted to pass litter therethrough (see 4:43-48, 5:49-51, and 6:3-16); and a lid (20) over the walkway and upon the base (see figures 1 and 2), the lid having an entry (24) adapted to admit a cat into the device; teaches that it is known in the art to have the walkway having a somewhat U-shape (see figures 3 and 4), a first wall (30a) with a length, a second wall (30b) with a length longer than that of the first wall (see figures 4 and 6), and a third wall (30c) with a length less than that of the second wall (see id.); the first wall, second wall, and third wall being mutually perpendicular to the deck (see id. and 4:54-60); the first, second, and third walls cooperatively forming a somewhat U-shape (see id.), the first wall being spaced apart from the third wall (see figures 4 and see id.), the first wall positioning close to the entry (see figure 2), and the third wall positioning away from the entry (see id.), wherein the length of the third wall permits a housecat to enter the base, and the length of the first wall prevents a housecat from leaping from the base through the entry (see id. and 5:32-43, noting that 30a prevents a housecat from leaping from 52 to the entry); the perforated deck having a first deck portion adjacent to the first wall (see id.), a second deck portion adjacent to the second wall (see id.), and a third deck portion adjacent to the third wall (see id.), the first, second, and third deck portions being mutually coplanar and the first deck portion, second portion, and third deck portion being perpendicular to the first, second, and third wall (see id.); and the walkway commencing near the entry (see figure 2), wherein the entry is adapted to require a housecat entering the entry to walk for the full length of the first wall, the second wall, and the third wall to reach within the base and then to walk the full length of the third, second, and first walls to exit from the device through the entry (see id., Abstract, 4:39-48, and 5:32-37), preventing the housecat from leaving litter outside of the device. See id. and 6:3-16.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Yamamoto to comprise the walkway having a somewhat U-shape, a first wall with a length, a second wall with a length longer than that of the first wall, and a third wall with a length less than that of the second wall; the first wall, second wall, and third wall being mutually perpendicular to the deck; the first, second, and third walls cooperatively forming a somewhat U-shape, the first wall being spaced apart from the third wall, and the second wall being angled related to the first see Kiera at 5:32-38 and 6:3-16), especially where a pet owner desires to use a different or more effective litter, such as clumping litters—which are more apt to adhere to a cat’s paws—than sand. See Kiera at 4:28-37.
Although Yamamoto as modified by Kiera does not teach the walkway having a U shape, the first, second, and third walls cooperatively forming a U shape, the second wall being perpendicular to the first wall and the third wall, Ryo teaches an extended walkway (18) having a deck and a U shape (see figure 4 and paragraphs [0036]-[0037]), and first and second walls (52) perpendicular to a deck of the walkway and following a shape of the walkway (see figure 4), the second wall being perpendicular to the first wall see id.), the deck having deck portions adjacent to each of the walls and coplanar and perpendicular to the walls. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Yamamoto as modified by Kiera to have the walkway having a U shape, the first, second, and third walls corresponding to the shape of the walkway (taught by Kiera), such that the first, second, and third walls cooperatively form a U shape, the second wall being perpendicular to the first wall and the third wall, as taught by Ryo, in order to extend the walkway such that the cat walks further to ensure no litter leaves the box. Such a modification is merely a lengthening of the walkway around a perimeter of the base, and Applicants’ Specification discloses no criticality of having the walkway be longer, instead disclosing the invention as solving the same problem addressed by Yamamoto as modified by Kiera and Ryo. A mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The combined teachings of Yamamoto, Kiera, and Ryo would result in the length of the first wall preventing a housecat from leaping from the base through the entry. See Kiera at figure 2; Ryo at figure 4.
Furthermore, although Yamamoto as modified by Kiera and Ryo teaches first, second, and third deck portions, i.e., a unitary deck, rather than first, second, and third decks, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the perforated deck of Yamamoto as modified by Kiera and Ryo to have first, second, and third decks, in order to allow the deck to be Nerwin v. Erlichman, 168 USPQ 177, 179. See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Yamamoto as modified by Kiera and Ryo teaches that the second wall has a length greater than that of the first wall, rather than less, but it would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the second wall to be shorter than the first wall, depending on the dimensions of the litter box and the location of the entry. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Re Claim 7, Yamamoto as modified by Kiera and Ryo teaches the lid having a front wall (see Yamamoto at figure 6; Kiera at figures 1, 2, and 5), the front wall having the entry (see id.), a rear wall spaced from the front wall (see id.), two sidewalls mutually spaced apart and joining to the front wall and the rear wall (see id.), and a top joining to the front wall, the rear wall, and the side walls (see id.); front wall of the lid, the rear wall of the lid, and the sidewalls of the lid canting outwardly (see Kiera at figures 1, 2, and 5) from the top (see id.), the sidewalls at an obtuse angle to the front wall and the rear wall (compare Kiera at figures 1, 2, and 5; with Applicant’s figures 5-8), wherein the see id.); the lid having a rim (see Yamamoto at figures 4, 6, and 7; Kiera 26) upon the front wall, the rear wall, and the sidewalls (see id.; Kiera at figure 2), and the rim engaging the base (see id.), wherein the lid remains in place upon the base during usage. See Yamamoto at figure 7 and paragraphs [0135]-[0136]; Kiera at figures 1 and 2 and 5:62-6:2.
Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Kiera, and Ryo as applied to claim 2 above, and further in view of Cahajla, U.S. Patent No. 5,699,754.
Re Claim 3, Yamamoto as modified by Kiera and Ryo teaches the first, second, and third decks collectively having at least one stiffener (Yamamoto 20c) opposite the first, second, and third walls (see Yamamoto at figure 4; Kiera at figure 4), the at least one stiffener orienting transverse to the first, second, and third decks (see Yamamoto at figure 4), wherein the at least one stiffener rests upon the catches. See Yamamoto at figure 4.
Yamamoto as modified by Kiera and Ryo does not teach the first, second, and third decks each having at least one stiffener, the at least one stiffeners each having a triangular shape perpendicular to the first, second, and third decks and first, second, and third walls, respectively. Yamamoto teaches that the at least one stiffener is shaped to support the deck horizontally upon the catches. See figure 4 and paragraph [0115].
Cahajla, similarly directed to a litter collecting device (see Abstract) comprising a perforated deck (24; see figures 1 and 2 and 2:47-49), the perforated deck having first, see figure 1), and a wall 30) perpendicular to the deck (see id.), teaches that it is known in the art for the first deck portion to have at least one stiffener (one arm of 28) extending downwardly from the first deck portion (see figures 1 and 2 and 2:47-49), the at least one stiffener having a triangular shape perpendicular to the first deck portion and to the wall (see id.), the at least one stiffener orienting transverse to the first deck portion (see id.); the second deck portion having at least one stiffener (another arm of 28 that is 90 degrees from the previous arm) extending downwardly from the second deck portion (see id.), the at least one stiffener having a triangular shape perpendicular to the second deck portion and to the wall (see id.), the at least one stiffener orienting transverse to the second deck portion (see id.), the at least one stiffener of the second deck portion being perpendicular to the at least one stiffener of the first deck portion (see id.); and the third deck portion having at least one stiffener (another arm of 28 that is 90 degrees from the previous arm) extending downwardly from the third deck portion (see id.), the at least one stiffener having a triangular shape perpendicular to the third deck portion and to the wall (see id.), the at least one stiffener orienting transverse to the third deck (see id.), the at least one stiffener of the third deck portion being coincident with the at least one stiffener of the first deck portion.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Yamamoto as modified by Kiera and Ryo to have the first deck have at least one stiffener opposite the first wall, the at least one stiffener having a triangular shape perpendicular to the first deck and to the first wall, the at least one stiffener orienting transverse to the first deck; the second deck having at least one See Cahajla at 3:56-60. It is noted that the modification of Yamamoto as modified by Kiera and Ryo with the teachings of Cahajla results in the at least one stiffener of the third deck being parallel to the at least one stiffener of the first deck. See Kiera at figure 4; Ryo at figure 4; Cahajla at figure 1.
Re Claim 10, Yamamoto as modified by Kiera, Ryo, and Cahajla teaches that each of the at least one stiffeners of the decks have a right triangular shape (see Yamamoto at figure 4 and paragraph [0115]; Cahajla at figure 2) having a vertex opposite the first wall, the second wall, and the third wall, respectively. See id.; Kiera at figures 4 and 6.
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Kiera, and Ryo as applied to claim 1 above, and further in view of Winborn, Jr., U.S. Patent No. 2,741,223.
Re Claim 4, Yamamoto as modified by Kiera and Ryo teaches that the base has a front wall (see Yamamoto at figures 2 and 6), a rear wall mostly mutually parallel and spaced apart from the front wall (see id.), and two sidewalls mostly mutually parallel and see id.); the base having the catches extending from each of the sidewalls and rear wall inwardly at a slope (see Yamamoto at figure 4); the catches forming a chamber within the base (see id.), the chamber being adjacent to the front wall (see id.); and the catches located beneath the walkway (see id.) and being adapted to receive litter dropped thereon and adapted to guide the litter into the chamber. See id. and Yamamoto at paragraph [0114].
Yamamoto as modified by Kiera and Ryo does not teach the base having two side catches and a rear catch as claimed.
Winborn, Jr., similarly directed to a litter collecting device, teaches that it is known in the art for a base (11, 12) to have a front wall, a rear wall mutually parallel and spaced apart from the front wall (see figures 1 and 3), and two sidewalls mutually parallel and spaced apart and perpendicular to the front and rear walls (see id. and figure 2); the base having two side catches (14 adjacent each of the 15; see figures 1-3), each side catch extending from each of the sidewalls inwardly at a slope (see id.), and a rear catch (14 adjacent rear 16) extending inwardly from the rear wall at a slope (see id.); the side and rear catches forming a chamber within the base, the chamber being adjacent to a front wall (front 16) of the base (see id.), the catches adapted to guide litter into the chamber. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the catches of Yamamoto as modified by Kiera and Ryo to be two side catches, each side catch extending from each of the sidewalls inwardly at a slope, and a rear catch extending inwardly from the rear wall at a slope, as 
 Re Claim 9, Yamamoto as modified by Kiera, Ryo, and Winborn, Jr. teaches a bottom (bottom of Yamamoto 11; bottom of Kiera 50; Winborn, Jr. 21) beneath and perpendicular to the front wall of the base, the rear wall of the base, and the sidewalls of the base (see Yamamoto at figure 2; Kiera at figures 4 and 5; Winborn at figures 1 and 3); and the chamber defining a volume interiorly of the walkway above the bottom adapted to receive a housecat. See id.; Yamamoto at paragraph [0095]; Kiera at Abstract and 5:32-38; Winborn at 1:15-18.
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Kiera, Ryo, and Winborn, Jr.
Re Claim 11, Yamamoto teaches a device collecting litter from a housecat, comprising:
A walkway (20; see, e.g., figures 3, 4, and 6 and paragraph [0095], disclosing that the cat steps on the walkway) having a perforated deck (perforated at 20b; see id., figure 1, and paragraph [0095]), the deck having a plurality of perforations (20b) adapted to pass litter therethrough (see id. and paragraph [0114]), the walkway having an oval shape (see figure 2); the perforated deck having first, second, and third deck portions each having a plurality of perforations therethrough (see id.); 
A base (11, 15, 17) beneath the walkway (see figure 4), the base having catches (surfaces of 17a that contact 20c; see figure 4) therein adapted to receive litter (see id. and paragraph [0114]), the base having a front wall, a rear wall spaced apart from the front wall (see figures 2 and 6), two sidewalls spaced apart and joining to the front wall and the rear wall (see id.), a bottom (base of 11) beneath and somewhat perpendicular to the front, rear, and side walls of the base (see id.), the base having the catches extending from each of the sidewalls and rear wall inwardly at a slope (see figure 4); the catches forming a chamber within the base (see id.), the chamber being adjacent to the front wall (see id.), the chamber defining a volume interiorly of the walkway within the base (see id. and figure 6); and the catches located beneath the walkway (see id.);
A lid (35) over the walkway and upon the base (see figure 6 and paragraph [0129]), the lid having an entry adapted to admit a cat into the device (see id.), the walkway positioning close to the entry, the lid having a front wall, the front wall having the entry (see id.), a rear wall spaced apart from the front wall (see figures 2 and 6), two sidewalls spaced apart and joining to the front wall and the rear wall (see id.), a see id.), the lid engaging the base (see id. and paragraph [0129]), wherein the lid remains in place upon the base during usage;
The walkway commencing near the entry. See figures 2 and 6, noting that the walkway “commenc[es],” i.e., begins, near the entry.
Yamamoto does not teach first, second, and third walls as claimed; first, second, and third decks as claimed; the base having two side catches and a rear catch as claimed; a rim; the bottom being perpendicular to the front wall of the base; or the entry adapted to require a housecat to perform the recited walking.
Kiera, similarly directed to a device collecting litter from a housecat, comprising: a base (50) adapted to receive litter; a walkway (31, 30) upon the base (see figure 2), the walkway having a perforated deck (31), the deck having a plurality of perforations adapted to pass litter therethrough (see 4:43-48, 5:49-51, and 6:3-16); and a lid (20) over the walkway and upon the base (see figures 1 and 2), the lid having an entry (24) adapted to admit a cat into the device; teaches that it is known in the art to have the walkway having a somewhat U-shape (see figures 3 and 4), a first wall (30a) with a length, a second wall (30b) with a length longer than that of the first wall (see figures 4 and 6), and a third wall (30c) with a length less than that of the second wall (see id.); the first wall, second wall, and third wall being mutually perpendicular to the deck (see id. and 4:54-60); the first, second, and third walls cooperatively forming a somewhat U-shape (see id.), the first wall being spaced apart from the third wall (see figures 4 and 6), and the second wall being angled related to the first wall and the third wall (see id.); the perforated deck having a first deck portion adjacent to the first wall (see figure 2), a second deck portion adjacent to the second wall (see id.), and a third deck portion see id.), the first, second, and third deck portions being mutually coplanar, and the first deck, the second deck, and the third deck being perpendicular to the first, second, and third walls (see id.), the first, second, and third deck portions having a plurality of perforations therethrough (see 4:43-48, 5:49-51, and 6:3-16); the third wall positioning away from the entry (see figure 2), wherein the length of the third wall permits a housecat to enter the base, and the length of the first wall prevents a housecat from leaping from the base through the entry (see id. and 5:32-43, noting that 30a prevents a housecat from leaping from 52 to the entry); and the walkway commencing near the entry (see figure 2), wherein the entry is adapted to require a housecat entering the entry to walk for the full length of the first wall, the second wall, and the third wall to reach within the base and then to walk the full length of the third, second, and first walls to exit from the device through the entry (see id., Abstract, 4:39-48, and 5:32-37), preventing the housecat from leaving litter outside of the device. See id. and 6:3-16. Kiera further teaches a lid (20) over the walkway and upon the base (see figures 1 and 2), the lid having an entry (24) adapted to admit a cat into the device, the first wall of the walkway positioning close to the entry (see id.), the lid having a front wall, the front wall having the entry (see id.), a rear wall, sidewalls, and top wall joining to the front, rear, and side walls (see figure 2), the lid having a rim (26) upon the front, rear, and sidewalls (see id.), the rim engaging the base (see id., figure 1, and 5:62-6:2), wherein the lid remains in place upon the base during usage. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Yamamoto to comprise the walkway having a somewhat U-shape, a first wall with a length, a second wall with a length longer than see Kiera at 5:32-38 and 6:3-16), especially where a pet owner desires to use a different or more effective litter, such as clumping litters—which are more apt to adhere to a cat’s paws—than sand. See Kiera at 4:28-37. It would have been also obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the lid of Yamamoto to have a rim upon the front, rear, and sidewalls, the rim engaging the base, wherein the lid remains in place upon the base during usage, as taught by Kiera, 
Although Yamamoto as modified by Kiera does not teach the walkway having a U shape, the first, second, and third walls cooperatively forming a U shape, the second wall being perpendicular to the first wall and the third wall, Ryo teaches an extended walkway (18) having a deck and a U shape (see figure 4 and paragraphs [0036]-[0037]), and first and second walls (52) perpendicular to a deck of the walkway and following a shape of the walkway (see figure 4), the second wall being perpendicular to the first wall (see id.), the deck having deck portions adjacent to each of the walls and mutually coplanar and perpendicular to the walls. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Yamamoto as modified by Kiera to have the walkway having a U shape, the first, second, and third walls corresponding to the shape of the walkway (taught by Kiera), such that the first, second, and third walls cooperatively form a U shape, the second wall being perpendicular to the first wall and the third wall, as taught by Ryo, in order to extend the walkway such that the cat walks further to ensure no litter leaves the box. Such a modification is merely a lengthening of the walkway around a perimeter of the base, and Applicants’ Specification discloses no criticality of having the walkway be longer, instead disclosing the invention as solving the same problem addressed by Yamamoto as modified by Kiera and Ryo. A mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47  The combined teachings of Yamamoto, Kiera, and Ryo would result in the length of the first wall preventing a housecat from leaping from the base through the entry. See Kiera at figure 2; Ryo at figure 4.
Furthermore, although Yamamoto as modified by Kiera and Ryo teaches first, second, and third deck portions, i.e., a unitary deck, rather than first, second, and third decks, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the perforated deck of Yamamoto as modified by Kiera and Ryo to have first, second, and third decks, in order to allow the deck to be separated for easy cleaning of individual portions. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Yamamoto as modified by Kiera and Ryo teaches that the second wall has a length greater than that of the first wall, rather than less, but it would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the second wall to be shorter than the first wall, depending on the dimensions of the litter box and the location of the entry. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
see figures 2 and 4), the base having a front wall and a rear wall spaced apart from the front wall (see id.), two sidewalls spaced apart and joining to the front and rear walls (see id.), a bottom beneath and perpendicular to the front, rear, and sidewalls of the base (see id.); and a lid (31, 32, 33, 34) over the walkway and upon the base (see id.), the lid having an entry adapted to admit a cat into the device (see id.), the lid having a front wall having the entry, a rear wall spaced apart from the front wall (see id.), two sidewalls spaced apart and joining to the front and rear walls (see id.), and a top joining to the front, rear, and side walls. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the base and lid of Yamamoto as modified by Kiera to be shaped like Ryo, in order to provide a stable base or shape the litter box in a manner aesthetic pleasing to a user or preferred by a cat. A mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
And Winborn, Jr., similarly directed to a litter collecting device, teaches that it is known in the art for a base (11, 12) to have a front wall, a rear wall spaced apart from the front wall (see figures 1 and 3), two sidewalls spaced apart and joining to the front and rear walls (see id. and figure 2), a bottom beneath and perpendicular to the front, rear, and sidewalls of the base (see id.); the base having two side catches (14 adjacent each of the 15; see figures 1-3), each side catch extending from each of the sidewalls see id.), and a rear catch (14 adjacent rear 16) extending inwardly from the rear wall at a slope (see id.); the side and rear catches forming a chamber within the base, the chamber being adjacent to a front wall (front 16) of the base. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the catches of Yamamoto as modified by Kiera and Ryo to be two side catches, each side catch extending from each of the sidewalls inwardly at a slope, and a rear catch extending inwardly from the rear wall at a slope, as taught by Winborn, Jr., if desired to modify the opening to be a rectangular opening, depending on a cat’s preferences. Applicants’ Specification does not allege any criticality of having two side catches and a rear catch, rather than unitary catches. A mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Re Claim 15, Yamamoto as modified by Kiera, Ryo, and Winborn, Jr. teaches that each of the perforations has a width and a height adapted to be less than that of the paw of a housecat (see Yamamoto at figures 3, 4, and 6 and paragraph [0054]; Kiera at 6:3-16; note, also, that no size of the paw is recited, and a larger housecat has a larger paw). Although Yamamoto as modified by Kiera, Ryo, and Winborn, Jr. does not expressly teach each of the perforations has a rounded rhombus shape, it would have been obvious to a person having ordinary skill in the art to modify the perforations to be shaped as claimed, in order to provide rounded corners more effective in abrading the  Rhombus shapes for litter box walkway perforations are well-known in the art. See, e.g., Khalili, U.S. Patent Application Publication No. 2014/0069342 A1 (cited on PTO-892 mailed 12/31/2020), at figure 2.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Kiera, Ryo, and Winborn, Jr. as applied to claim 11 above, and further in view of Cahajla.
Re Claim 13, Yamamoto as modified by Kiera, Ryo, and Winborn, Jr. teaches that the first, second and third decks having a stiffener (Yamamoto 20c) shaped to support the deck horizontally upon the sloped catches (see Yamamoto at figure 4 and paragraph [0115]) and perpendicular to the first, second, and third decks, respectively (see id.), and opposite the first, second, and third walls (see id.; Kiera at figures 2 and 6); the stiffeners resting upon the catches. See Yamamoto at figure 4 and paragraph [0115].
Yamamoto as modified by Kiera, Ryo, and Winborn, Jr. does not teach the first and third decks each having a stiffener and the second deck having two stiffeners, the stiffeners having a triangular shape.
Cahajla, similarly directed to a litter collecting device (see Abstract) comprising a perforated deck (24; see figures 1 and 2 and 2:47-49), the perforated deck having first, see figure 1), and a wall 30) perpendicular to the deck (see id.), teaches that it is known in the art for the first deck portion and third deck portion (two portions of 24 diagonally opposite each other) to each have a stiffener (two arms of 28 at 90 degrees from each other) away from the second deck portion (portion of 24 between the diagonally opposite portions) and orienting transverse to the first deck and the third deck portion, respectively (see figures 1 and 2); the second deck portion having two stiffeners (arms of 28 surrounding the second portion of 24; see figure 1), one stiffener proximate the first deck portion and the other stiffener proximate the third deck portion (see id.), each of the stiffeners orienting transverse to the second deck portion (see figures 1 and 2); each of the stiffeners having a triangular shape perpendicular to the first, second, and third deck portions, respectively (see figures 1 and 2 and 2:47-49); the stiffeners mutually extending downwardly from the first, second, and third deck portions (see id.), and the stiffeners resting upon a catch. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Yamamoto as modified by Kiera, Ryo, and Winborn, Jr. to have the first deck and third deck to each have a stiffener away from the second deck and orienting transverse to the first deck and the third deck; the second deck having two stiffeners, one stiffener proximate the first deck and the other stiffener proximate the third deck, each of the stiffeners orienting transverse to the second deck; the stiffeners having a triangular shape perpendicular to the first, second, and third decks, respectively; the stiffeners mutually extending from the first, second, and third decks, respectively, and opposite the first, second, and third walls, as taught by Cahajla, See Cahajla at 3:56-60. 
Although Yamamoto as modified by Kiera, Ryo, Winborn, Jr., and Cahajla does not teach the first and third decks each having another stiffener proximate the center of the first and third decks, respectively, and orienting transverse to the first and third decks, respectively, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the first and third decks to each have another stiffener orienting transverse to those decks, if the device is to be used for larger and/or heavier animals. The number of stiffeners is not disclosed with any criticality in Applicants’ Specification, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Re Claim 14, Yamamoto as modified by Kiera, Ryo, Winborn, Jr., and Cahajla teaches each of the stiffeners of a right triangular shape (see Yamamoto at figure 4 and paragraph [0115]; Cahajla at figure 2) with a vertex outwardly from the chamber and abutting flush upon the catches. See Yamamoto at figure 4.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto, Kiera, Ryo, Winborn, Jr., and Cahajla.
Re Claim 19, Yamamoto teaches a device collecting litter from a housecat, comprising:
A walkway (20; see, e.g., figures 3, 4, and 6 and paragraph [0095], disclosing that the cat steps on the walkway) having a perforated deck (perforated at see id., figure 1, and paragraph [0095]), the deck having a plurality of perforations (20b) adapted to pass litter therethrough (see id. and paragraph [0114]), the walkway having an oval shape (see figure 2); the perforated deck having first, second, and third deck portions each having a plurality of perforations therethrough (see id.); 
A base (11, 15, 17) beneath the walkway (see figure 4), the base having catches (surfaces of 17a that contact 20c; see figure 4) therein adapted to receive litter (see id. and paragraph [0114]), the base having a front wall, a rear wall somewhat mutually parallel and spaced apart from the front wall (see figures 2 and 6), two sidewalls somewhat mutually parallel and spaced apart and somewhat perpendicular to the front wall and the rear wall (see id.), a bottom (base of 11) beneath and somewhat perpendicular to the front, rear, and side walls of the base (see id.), the base having the catches extending from each of the sidewalls and rear wall inwardly at a slope (see figure 4); the catches forming a chamber within the base (see id.), the chamber being adjacent to the front wall (see id.); and the catches located beneath the walkway (see id.) and being adapted to receive litter dropped thereon and adapted to guide the litter into the chamber (see figure 4, noting that the downwardly sloped catches would function as claimed); and
A lid (35) over the walkway and upon the base (see figure 6 and paragraph [0129]), the lid having an entry adapted to admit a cat into the device (see id.), the walkway positioning close to the entry, the lid having a front wall, the front wall having the entry (see id.), a rear wall spaced apart from the front wall (see figures 2 and 6), two sidewalls spaced apart and joining to the front wall and the rear wall (see id.), a see id.), the lid engaging the base (see id. and paragraph [0129]), wherein the lid remains in place upon the base during usage;
The deck having stiffeners (20c), the stiffeners having a shape to horizontally support the deck above the catches (see figure 4 and paragraph [0115]), the stiffeners extending from the deck in a downward direction, the stiffeners resting upon the catches (see id.);
The walkway commencing near the entry. See id. and figure 6, noting that the walkway “commenc[es],” i.e., begins, near the entry.
Yamamoto does not teach first, second, and third walls as claimed; first, second, and third decks as claimed; the base having two side catches and a rear catch as claimed; a rim; the base having the mutually parallel and perpendicular walls as claimed; the particulars of the stiffeners as claimed; or the perforations having a rounded rhombus shape.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the rounded shape of the perforations of Yamamoto to be rhombus, as is well-known in the art (see, e.g., Khalili, U.S. Patent Application Publication No. 2014/0069342 A1; Flood et al., U.S. Patent No. 5,531,186), in order to provide rounded corners more effective in abrading the cat’s paws to remove litter and excrement, without being so sharp as to injure the cat.
Kiera, similarly directed to a device collecting litter from a housecat, comprising: a base (50) adapted to receive litter; a walkway (31, 30) upon the base (see figure 2), the walkway having a perforated deck (31), the deck having a plurality of perforations adapted to pass litter therethrough (see 4:43-48, 5:49-51, and 6:3-16); and a lid (20) see figures 1 and 2), the lid having an entry (24) adapted to admit a cat into the device; teaches that it is known in the art to have the walkway having a somewhat U-shape (see figures 3 and 4), a first wall (30a) with a length, a second wall (30b) with a length longer than that of the first wall (see figures 4 and 6), and a third wall (30c) with a length less than that of the second wall (see id.); the first wall, second wall, and third wall being mutually perpendicular to the deck (see id. and 4:54-60); the first, second, and third walls cooperatively forming a somewhat U-shape (see id.), the first wall being spaced apart from the third wall (see figures 4 and 6), and the second wall being angled related to the first wall and the third wall (see id.), the third wall positioning away from the entry (see figure 2), wherein the length of the third wall permits a housecat to enter the base, and the length of the first wall prevents a housecat from leaping from the base through the entry (see id. and 5:32-43, noting that 30a prevents a housecat from leaping from 52 to the entry); the perforated deck having a first deck portion adjacent to the first wall (see id.), a second deck portion adjacent to the second wall (see id.), and a third deck portion adjacent to the third wall (see id.), the first, second, and third deck portions being mutually coplanar, and the first, second, and third deck portions being perpendicular to the first, second, and third walls (see id.); the third wall positioning away from the entry (see figure 2), wherein the length of the third wall permits a housecat to enter the base, and the length of the first wall prevents a housecat from leaping from the base through the entry (see id. and 5:32-43, noting that 30a prevents a housecat from leaping from 52 to the entry); the walkway commencing near the entry (see figure 2), wherein the entry is adapted to require a housecat entering the entry to walk for the full length of the first wall, the second wall, and the see id., Abstract, 4:39-48, and 5:32-37), thus preventing the housecat from leaving litter outside of the device (see id. and 6:3-16); the chamber defining a volume interiorly of the walkway adapted to receive a housecat. See id., noting that no requirement for a specific size is proffered. Kiera further teaches a lid (20) over the walkway and upon the base (see figures 1 and 2), the lid having an entry (24) adapted to admit a cat into the device, the lid having a front wall, rear wall, sidewalls, and top wall joining to the front, rear, and side walls (see figure 2), the lid having a rim (26) upon the front, rear, and sidewalls (see id.), the rim engaging the base (see id., figure 1, and 5:62-6:2), wherein the lid remains in place upon the base during usage (see id.).
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Yamamoto to comprise the walkway having a somewhat U-shape, a first wall with a length, a second wall with a length longer than that of the first wall, and a third wall with a length less than that of the second wall; the first wall, second wall, and third wall being mutually perpendicular to the deck; the first, second, and third walls cooperatively forming a somewhat U-shape, the first wall being spaced apart from the third wall, and the second wall being angled related to the first wall and the third wall, the third wall positioning away from the entry, wherein the length of the third wall permits a housecat to enter the base, and the length of the first wall prevents a housecat from leaping from the base through the entry; the perforated deck having a first deck portion adjacent to the first wall, a second deck portion adjacent to the second wall, and a third deck portion adjacent to the third wall, the first, second, and see Kiera at 5:32-38 and 6:3-16), especially where a pet owner desires to use a different or more effective litter, such as clumping litters—which are more apt to adhere to a cat’s paws—than sand. See Kiera at 4:28-37. It would have been also obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the lid of Yamamoto to have a rim upon the front, rear, and sidewalls, the rim engaging the base, wherein the lid remains in place upon the base during usage, as taught by Kiera, in order to use a known mating structure for effectively attaching the lid to the base in a secure manner.
Although Yamamoto as modified by Kiera does not teach the walkway having a U shape, the first, second, and third walls cooperatively forming a U shape, the second wall being perpendicular to the first wall and the third wall, Ryo teaches an extended walkway (18) having a deck and a U shape (see figure 4 and paragraphs [0036]-[0037]), see figure 4), the second wall being perpendicular to the first wall (see id.), the deck having deck portions adjacent to each of the walls and coplanar and perpendicular to the walls (see id.).
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Yamamoto as modified by Kiera to have the walkway having a U shape, the first, second, and third walls corresponding to the shape of the walkway (taught by Kiera), such that the first, second, and third walls cooperatively form a U shape, the second wall being perpendicular to the first wall and the third wall, as taught by Ryo, in order to extend the walkway such that the cat walks further to ensure no litter leaves the box. Such a modification is merely a lengthening of the walkway around a perimeter of the base, and Applicants’ Specification discloses no criticality of having the walkway be longer, instead disclosing the invention as solving the same problem addressed by Yamamoto as modified by Kiera and Ryo. A mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The combined teachings of Yamamoto, Kiera, and Ryo would result in the length of the first wall preventing a housecat from leaping from the base through the entry. See Kiera at figure 2; Ryo at figure 4.
Furthermore, although Yamamoto as modified by Kiera and Ryo teaches first, second, and third deck portions, i.e., a unitary deck, rather than first, second, and third decks, it would have been obvious to a person having ordinary skill in the art at the time Nerwin v. Erlichman, 168 USPQ 177, 179. See also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Yamamoto as modified by Kiera and Ryo teaches that the second wall has a length greater than that of the first wall, rather than less, but it would have been additionally obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the second wall to be shorter than the first wall, depending on the dimensions of the litter box and the location of the entry. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Ryo additionally teaches a base (22) beneath the walkway (see figures 2 and 4), the base having a front wall and a rear wall mutually parallel and spaced apart from the front wall (see id.), two sidewalls mutually parallel and spaced apart and perpendicular to the front and rear walls (see id.), a bottom beneath and perpendicular to the front, rear, and sidewalls of the base (see id.); and a lid (31, 32, 33, 34) over the walkway and upon the base (see id.), the lid having an entry adapted to admit a cat into the device see id.), the lid having a front wall having the entry, a rear wall spaced apart from the front wall (see id.), two sidewalls spaced apart and joining to the front and rear walls (see id.), and a top joining to the front, rear, and side walls. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the base and lid of Yamamoto as modified by Kiera to be shaped like Ryo, in order to provide a stable base or shape the litter box in a manner aesthetic pleasing to a user or preferred by a cat. A mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed component was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
And Winborn, Jr., similarly directed to a litter collecting device, teaches that it is known in the art for a base (11, 12) to have a front wall, a rear wall mutually parallel and spaced apart from the front wall (see figures 1 and 3), two sidewalls mutually parallel and spaced apart and perpendicular to the front and rear walls (see id. and figure 2), a bottom beneath and perpendicular to the front, rear, and sidewalls of the base (see id.); the base having two side catches (14 adjacent each of the 15; see figures 1-3), each side catch extending from each of the sidewalls inwardly at a slope (see id.), and a rear catch (14 adjacent rear 16) extending inwardly from the rear wall at a slope (see id.); the side and rear catches forming a chamber within the base, the chamber being adjacent to a front wall (front 16) of the base (see id.); the side catches and rear catch being adapted to receive litter dropped thereon and adapted to guide the litter into the chamber (see id., noting that the catches would function as claimed).

Cahajla, similarly directed to a litter collecting device (see Abstract) comprising a perforated deck (24; see figures 1 and 2 and 2:47-49), the perforated deck having first, second, and third deck portions (portions of 24 separated by 28; see figure 1), and a wall 30) perpendicular to the deck (see id.), teaches that it is known in the art for the first deck portion and third deck portion (two portions of 24 diagonally opposite each other) to each have a right triangular stiffener (two arms of 28 at 90 degrees from each other; see figure 2) away from the second deck portion (portion of 24 between the diagonally opposite portions), each of the right triangular stiffeners orienting transverse to the first deck and to the third deck, respectively (see figures 1 and 2); the second deck portion having two right triangular stiffeners (arms of 28 surrounding the second portion of 24; see id.), one stiffener proximate the first deck portion and the other stiffener proximate see id.); each of the stiffeners orienting perpendicular to the first, second, and third deck portions, respectively (see figures 1 and 2 and 2:47-49); the stiffeners mutually extending downwardly from the first, second, and third deck portions (see id.), the stiffeners resting upon a catch. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Yamamoto as modified by Kiera, Ryo, and Winborn, Jr. to have the first deck and third deck to each have a right triangular stiffener away from the second deck, each of the right triangular stiffeners orienting transverse to the first and third deck portions, respectively; the second deck having two right triangular stiffeners, one stiffener proximate the first deck and the other stiffener proximate the third deck; each of the stiffeners orienting perpendicular to the first, second, and third decks, respectively; the stiffeners mutually extending from the first, second, and third decks, respectively, and opposite the first, second, and third walls, as taught by Cahajla, in order to provide strengthening ribs to support the weight of the cat and any litter that may be dislodged from its paws prior to falling through the perforations. See Cahajla at 3:56-60. 
Although Yamamoto as modified by Kiera, Ryo, Winborn, Jr., and Cahajla does not teach the first and third decks each having another stiffener proximate the center of the first and third decks, respectively, it would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the first and third decks to each have another right triangular stiffener, if the device is to be used for larger and/or heavier animals. The number of stiffeners is not disclosed with any criticality in Applicants’ Specification, and it has been held that mere duplication of parts has no In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Response to Arguments
Applicant canceled claim 1 and amended claim 2 to incorporate the limitations previously presented in claim 1. Therefore, the rejection of claim 2 has been modified to respond to Applicant’s amendments.
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive.
Applicant argues that “a cat with dirty paws may jump from near panel 30c [of Kiera], over the deck 31, through entry 24 bringing his dirty paws with him.” Rem. 14, 17-18, 19, 23. Applicant additionally argues that “Kiera’s interior wall does not provide an incentive to lengthen the wall and prevent a cat from jumping through the entry. An invention is not found obvious by showing each of its elements existed in the prior art.” Id. at 14, 19, 23 (citing KSR).
Applicant’s argument is not persuasive, at least inasmuch as it fails to consider what the combined teachings of Yamamoto, Kiera, and Ryo would have taught an ordinarily skilled artisan at the time of Applicant’s invention. In particular, Ryo teaches the first wall having a length extending to the entry, such that a housecat is prevented from leaping from the base through the entry. See figure 4. Similarly, Kiera teaches the third wall (30c) positioning away from the entry, wherein the length of the third wall permits a housecat to enter the base (see figure 2 and 5:32-43), and the length of the first wall (30a) prevents a housecat from leaping from the base through the entry, because the first wall forms a barrier between the base interior and the entry. See id.
See Rem. 14. The Examiner has articulated a reasoning with rational underpinnings as to why an ordinarily skilled artisan at the time of Applicant’s invention would have combined the teachings of Yamamoto, Kiera, and Ryo to arrive at the claimed invention.
Applicant argues that “Kiera does not provide a wall that turns one hundred eighty degrees in rotation[,] while Kiera also lacks a reason to assemble wall sections at right angles as in the present invention….The walls of the present invention perform a different function than the Kiera patent –preventing a housecat jumping out- and are thus not a design choice.” Rem. 14, 18, 24 (citations omitted).
Applicant’s argument fails for the same reasons as discussed above, namely that Applicant attacks Kiera singly for allegedly failing to teach what the combination of prior art teaches. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the Examiner has proffered an articulated reasoning with rational underpinnings as to why a person of ordinary skill in the art would have modified the references to arrive at the claimed invention.
Applicant’s argument that the claimed walls perform a different function than those of Kiera, is not supported by the evidence. The walls of Kiera perform precisely See Kiera at 2:22-30, 2:35-45, 5:32-49.
Applicant argues, regarding Cahajla, that “[t]he ribs appear to have an equiangular orientation in Fig. 1. The ribs have a greater thickness at the center of the support surface 24, as expected in mid-span where bending moment has its maximum. The present invention though has its stiffeners extending transverse the length of its decks, see Figs. 11, 12-15.” Rem. 15, 20, 24-25. Applicant argues that “Cahajla’s ribs do not provide an incentive to support a rectangular deck from side to side and matching the base shape below.” Id. at 15, 21, 25.
Applicant’s purported distinction of the claimed stiffeners over those of Cahajla is incorrect. The stiffeners of Cahajla are oriented transfers to the first, second, and third decks. Compare figures 1 and 2, with Applicant’s figures 11-15. Indeed, the stiffeners of Cahajla have an orientation identical to those of Applicant.
Applicant’s argument regarding “support[ing] a rectangular deck from side to side and matching the base shape below” is not commensurate in scope with the claims and does not reflect actual claim language. Furthermore, Applicant’s argument that “Cahajla’s ribs do not provide an incentive” for modifying the teachings of Yamamoto, Kiera, and Ryo, fails to consider the combined teachings of the prior art and the rationale to combine proffered by the Examiner in the rejections above. Applicant’s additional argument regarding “a common center point” of the stiffeners of Cahajla, amounts to an argument that the teachings of Cahajla cannot be bodily incorporated into the teachings of Yamamoto, Kiera, and Ryo. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues, regarding Winborn, that, “[t]he present invention though has one rear catch….[A] single catch at one end of a base differs substantially from a spaced apart dual catch tray.” Rem. 16, 24.
Applicant’s argument is not commensurate with the scope of the claims, which do not distinguish over a prior art references that includes both a rear catch and a front catch. The claims recite the open-ended transitional phrase “comprising,” and thus do not limit the claims to a single catch at only one end of the base. Applicant is recommended to amend the claims to, for example, have the two sidewall catches each extending an entire length of the sidewall such that they terminate at the front wall of the base.
Applicant argues that Yamamoto does not teach rounded rhombus perforations. Rem. 19.
The rejection of claim 15 has been modified above to address the newly-presented limitations.
Applicant argues that the Examiner has referred to the prior art as teaching an “oval” walkway in the rejection of claim 19. Applicant has requested that the Examiner revise the rejection of claim 19 or allow claim 19.
Applicant’s argument is not persuasive, because the Examiner has characterized the teachings of Yamamoto alone for teaching an oval walkway. The Examiner has supra, the combined teachings of Yamamoto, Kiera, Ryo, Winborn, and Cahajla result in the claimed U shape of the walkway.
Applicant presents arguments against Khalili and Flood. Rem. 21-23.
Khalili and Flood are cited in the rejection of claim 19 only for examples of what is known in the prior art, namely the recited rounded rhombus shape. Furthermore, Applicant’s arguments are directed to features of Khalili and Flood that the Examiner does not rely upon in the rejections above. See id.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA L TSANG/           Primary Examiner, Art Unit 3642